Citation Nr: 0505800	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  04-19 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema of the lungs, claimed as due 
to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
asbestosis, and preponderates against a finding that his 
currently diagnosed chronic obstructive pulmonary disease 
and/or emphysema of the lungs originated in service or 
resulted from exposure to asbestos in service.


CONCLUSION OF LAW

Neither asbestosis nor emphysema with chronic obstructive 
pulmonary disease, claimed as due to asbestos exposure, was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When examined at his entry into service in March 1946, the 
veteran's respiratory system was normal.  At separation in 
March 1949, the veteran's lungs and chest showed no 
significant abnormalities.  A chest X-ray done at that time 
was negative.

Private treatment records dated from February 1998 to January 
2002 contain reports of the veteran's recent chest X-rays.  
They showed patchy infiltrates consistent with pneumonia in 
February 1998, and hyperinflation consistent with chronic 
obstructive pulmonary disease (COPD) in March 1998.  April 
1999 X-ray reports show increased bronchovascualar and 
interstitial markings.

A March 1999 VA treatment record shows the veteran was 
recovering from a recent hospital stay due to pneumonia.

A December 1999 VA outpatient record shows the veteran was a 
tobacco user, and was counseled to stop.

In his July 2001 original claim for service-connected 
disability benefits, the veteran indicated that, while in the 
Navy, he was exposed to asbestos when he worked to 
decommission a ship.  He reported respiratory problems for 
years.

A January 2002 treatment record shows the veteran complained 
of cold symptoms.  He had a minimal cough that was dry and 
non-productive.  There were no changes in his shortness of 
breath.  On examination, the veteran's chest was clear to 
percussion and auscultation.  He was breathing easily, with 
some decreased breath sounds.  There was cracking laterally.

In an October 2002 written statement, the veteran indicated 
that while on board ship he had worked replacing asbestos 
covers on pipes.  He noted in a November 2002 written 
statement that sometimes after the repair of the asbestos 
covered pipes, the covers would break out, and the dust would 
fly around.

A January 2003 private treatment record shows that Dr. N 
examined the veteran in the context of his VA claim.  The 
veteran complained of shortness of breath with extended 
walking and any activity.  He described smoking one-half pack 
per day for a couple of weeks.  He reported no smoking in the 
past 25 to 30 years.  On examination, the veteran's chest was 
tight.  Air exchange was negative for rales, rhonchi, or 
wheezes.  The assessment was COPD.  In a subsequent January 
2003 treatment record, Dr. N diagnosed the veteran with COPD 
and emphysema.

In a February 2003 written statement, J.N., M.D., indicated 
that the veteran had COPD and emphysema.  He indicated that 
the veteran's World War II exposure to asbestos aboard ship 
had contributed greatly to his condition.

A May 2003 report of a VA Pulmonary Diagnostic Laboratory 
indicates that the veteran had smoked a pipe for 10 years.  
He quit in 1980.

In May 2003, the veteran underwent VA examination.  His 
claims file and medical record were reviewed.  The veteran 
indicated he worked around asbestos while in the Navy on 
board ship.  He had past service work in a body shop and 
radiator shop.  He had smoked a pipe.  The examiner noted a 
previous medical opinion in the file which stated that the 
veteran's service had contributed to his current disorder.  
The examiner noted that the veteran was seen in August 1994 
with a history of being short of breath over a six-month 
period.  The history stated he had smoked two packs of 
cigarettes a day for 40 years, but quit three weeks ago.  The 
note also stated he was a radiator repairman for 35 years.  A 
March 1996 note showed a diagnosis of COPD.  The veteran had 
a heavy smoking history and shortness of breath, which the 
examiner stated was cardiac in origin.  The veteran also had 
some intrinsic flow obstruction due to emphysema.

The veteran denied the smoking history, although the examiner 
stated that it was recorded in several places in the records.  
In March 1996, he had been seen for severe left ventricular 
dysfunction and congestive heart failure.  He also had a 
diagnosis of COPD.  In January 1997, he had been seen for 
diagnoses of coronary artery disease and diabetes.  He had 
received treatment for pneumonia in February 1998 and March 
1999.  He also had bronchitis in February 1998.  In June 
1999, he was diagnosed with bronchitis and possibly 
pneumonia.  A January 2003 note showed severe obstructive 
airways disease, possibly due in part to emphysema.  The 
examiner stated that some degree of chronic bronchitis could 
co-exist with the emphysema.  The only symptoms were 
shortness of breath and weakness.

The veteran was able to walk a quarter of a mile.  Most days, 
he became short of breath at that point.  He could do no yard 
work.  He had a daily morning cough, which occasionally 
occurred later in the day.  It was not very productive.  The 
examiner noted that there was no evidence of asbestosis on 
the veteran's X-ray.

On clinical evaluation, the veteran's heart rate was regular, 
with no murmurs.  There were fine rales at the left lung 
base.  The impression was coronary artery disease, chronic 
congestive failure, and emphysema.  The examiner opined that 
it was "less likely than not" that the veteran had 
asbestosis of the lungs.  That conclusion was based upon 
there being no evidence of asbestosis, pleural plaques, or 
pulmonary fibrosis on any of the veteran's chest X-rays.  
Pulmonary function tests demonstrated no evidence of 
restrictive lung disease.

In a June 2003 written statement, the veteran indicated that 
during his VA examination, the examiner noted that the 
veteran had a recorded history of smoking two packs of 
cigarettes per day.  However, the veteran stated that he 
never smoked cigarettes at that rate.  He said he had tried 
to smoke cigarettes but could not because his lungs were so 
bad that he could never finish one.

In July 2003, the veteran submitted medical information 
showing that diseases in veterans exposed to asbestos may not 
emerge for many years.  Also in July 2003, he requested 
another VA examination, to include a pulmonary function test.

In July 2003, the veteran underwent a pulmonary function 
study, ordered by Dr. N.  The interpretation was that the 
veteran had extremely severe airways obstruction with a 
lowered vital capacity, but no findings on the flow volume 
loop to suggest intrathoracic airways collapse.  Since 
January 2003, there had been a loss in vital capacity.  The 
examination results were reported to be consistent with 
emphysema.  The January 2003 study had shown obstruction, in 
part, on the basis of emphysema.  Some degree of chronic 
bronchitis was thought to also co-exist.

An October 2003 VA clinical record shows that the veteran 
complained of a history of pneumonia.  He had no shortness of 
breath, orthopnea, or paroxysmal nocturnal dyspnea.  He had 
no dyspnea on exertion unless he missed his medication.  He 
had chronic morning, non-productive cough.  History of 
asbestos exposure was noted.  He described occasional 
wheezing.  On examination, his lungs showed no increased 
respiratory effort and no retractions.  He was clear to 
auscultation bilaterally, both anteriorly and posteriorly.

In January 2004, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  The DRO indicated that VA 
agreed that the veteran had been exposed to asbestos in 
service.  The veteran stated that he never finished a 
cigarette because of his lungs.  He said he had smoked only 
very little.  In service, his lungs were healthy.  The 
veteran's representative reviewed the records of Dr. N.  The 
veteran indicated that he had quit smoking 35 years before.  
He had first became aware of problems with his lungs when he 
was 55 years of age.  He said he was repeatedly diagnosed 
with pneumonia.  The veteran guessed that in the past a 
doctor had mentioned that his lung disorder was asbestosis, 
but he had never really paid attention.  The veteran 
described his work aboard ship in the Navy.

A January 2004 VA outpatient record shows the veteran 
complained of having a problem with chest congestion.  He 
coughed up a little white phlegm and stated that it had been 
occurring for five days.  His sinuses were draining white 
mucus.  The assessment was an upper respiratory infection.

In a January 2004 clinical record, Dr. N reviewed the 
veteran's chest X-rays.  They showed he was stable from 1996 
to 2003.  Dr. N found no granulomas or peripheral thickening 
noted.  The examiner continued to diagnose COPD and 
emphysema.

In a May 2004 private record, Dr. N noted that the veteran 
asked him if there was anything Dr. N could write that would 
help with his VA claim.  Dr. N indicated that he could not 
write anything that was not in the record.  It was reported 
that the veteran's chest was tight, with no wheezes or rales.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.


The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In October 2001 and October 2002 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
May 2004 statement of the case (SOC) and October 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the May 
2004 SOC contained the new reasonable doubt and duty-to-
assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).


The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he was exposed to asbestos while in 
service working on a ship.  He has been verified to have 
worked on board a Navy ship, and the RO has already conceded 
that the veteran likely had exposure to asbestos.  Although 
the Board is not bound by that concession by the RO, we have 
no reason to doubt the veracity of the veteran's description 
of his duties in service.  However, even if it were 
definitively verified that the veteran had been exposed to 
asbestos in service, mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits.  The medical evidence must also show not only a 
currently diagnosed disability but also a nexus between the 
currently claimed disability and the exposure to asbestos in 
service.

The medical evidence in the veteran's claims file fails to 
show that he has a currently diagnosed disability 
attributable to his military service or any possible asbestos 
exposure therein.  While Dr. N's February 2003 written 
statement shows he believed the veteran's World War II 
asbestos exposure contributed greatly to his condition, a May 
2004 treatment record from Dr. N appears to show he felt 
otherwise.  This record indicates that the veteran asked Dr. 
N to submit an opinion regarding his asbestos exposure, but 
Dr. N informed the veteran that he could not say something 
that was not there.  In contrast, the VA examiner indicated 
definitively that the veteran's current lung disorder was not 
related to his possible asbestos exposure in service.  He 
stated outright that the veteran did not have asbestosis or 
any other asbestos-related illness.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, See Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
close review of the statement from Dr. N indicates that he 
did not provide an explanation or reasoning for his 
conclusion.  Furthermore, Dr. N's opinion must be viewed in 
the context of his treatment of the veteran.  There simply is 
nothing in the veteran's treatment records from Dr. N to 
serve as a basis for his February 2003 written statement.  
Nor does Dr. N provide such an explanation for his conclusion 
in the written statement.  In short, the physician does not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
See Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The veteran has contended that his smoking history was very 
minimal and was not the 40-year history the VA examiner 
reported.  However, even assuming, arguendo, that the veteran 
only had minimal smoking history, there is no basis in the 
law and the facts for the Board to grant service connection.


There are special procedures for the development of evidence 
in claims seeking service connection for asbestosis.  See VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21.  
Also, an opinion by the VA General Counsel has discussed the 
development of asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 
2000).

In the present case, however, there is no probative medical 
evidence of record diagnosing the veteran with asbestosis or 
any other lung disease specifically incurred from asbestos 
exposure.  Moreover, no medical evidence of record has 
connected the veteran's current pulmonary disorder, first 
manifested many decades after service, with any other 
incident of active service.  Finally, the veteran has been 
documented as a cigarette and pipe smoker in numerous VA 
medical records, even though the extent of his tobacco use 
may be in dispute.

While the veteran may sincerely believe that he has a lung 
disorder that is the result of asbestos exposure in service, 
laypersons are not considered competent to offer medical 
opinions, and testimony to that effect does not provide a 
basis upon which to establish service connection.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions regarding his COPD and emphysema are not 
professionally competent.  The documentary record is of 
probative value.  This probative evidence fails to show that 
the veteran has been diagnosed with any current disability 
attributed to possible asbestos exposure.  Finally, the 
competent medical evidence of record does not establish a 
nexus between the veteran's currently diagnosed COPD and 
emphysema and any exposure to asbestos in service.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's COPD and 
emphysema were incurred in or aggravated by service.  The 
benefit sought on appeal must accordingly be denied.




ORDER

Service connection for emphysema of the lungs and chronic 
obstructive pulmonary disease, claimed as due to asbestos 
exposure, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


